Citation Nr: 1821739	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  Subsequently, this case was previously before the Board in July 2016, at which time it was remanded for further development. The VLJ who held the 2016 hearing is no longer employed by the Board.  A January 2018 letter informed the Veteran of this fact and offer the Veteran an opportunity for another Board hearing.  The record does not reflect a response from the Veteran.  


FINDINGS OF FACT

1.  Although the Veteran served during the Vietnam era, he did not serve in the Republic of Vietnam or in the inland waterways of the Republic of Vietnam, and thus he may not be presumed to have been exposed to herbicide agents during his period of active duty service.

2.  The evidence does not show that diabetes mellitus, type II, manifested during service, or within one year of separation from service, or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with a notice letter in November 2010.

The Veteran was not afforded a VA examination to assess the etiology of his diabetes mellitus, type II.  The Veteran has alleged that his diabetes is due to in-service exposure to herbicides.  Although there is evidence that the Veteran currently has diabetes, the evidence does not establish that he had symptoms of diabetes during his service, nor does he so claim, and there is no evidence of presumed or actual exposure to herbicides.  Thus, a VA examination is not necessary to decision this appeal.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

All identified, pertinent treatment and personnel records have been obtained and considered.  As noted above, the Veteran's claim was remanded by the Board to obtain outstanding deck logs or other evidence in an attempt to corroborate the Veteran's account of exposure to herbicide agents.  As the requested development has been completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 10/23/2017 VA Memo.

Given the foregoing, the Board will proceed to the merits of the appeal.

Service Connection for Diabetes Mellitus, Type II

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran contends that he was exposed to Agent Orange during active service in the waters off the coast of the Republic of Vietnam.  In this regard, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to an herbicide agent during active military service, type II diabetes mellitus shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide agent presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In this case, the Veteran admitted that he did not set foot on the landmass of the Republic of Vietnam, but he asserted that he was nonetheless exposed to Agent Orange during service.  He described aircrafts discarding Agent Orange about one to two miles away in the water.  He believes that while the water they were given was filtered, all the Agent Orange was not taken out.  He also testified that he worked in the supply room, but he also took part in picking up Marines in small boats.  He was never required to get off the boat or go ashore.  8/29/2011 Notice of Disagreement; 4/26/2016 Hearing Transcript, at 3-4, 10-11, 13-15; 12/13/2017 Notice of Disagreement.

In May 2011, the Joint Services Records Research Center (JSRRC) determined in a memorandum that there was a lack of information to corroborate herbicide exposure in Vietnam.  5/2/2011 VA Memorandum.

In October 2017, the National Archives and Records Administration (NARA) provided a response regarding deck logs of the USS Rogers and USS. Bausell.  The RO had requested deck logs from the USS Roger for the dates of January 22-28, 1973, February 10-26, 1973, April 14-28, 1973, April 14-28, 1973, and from the USS Bausell for April 20, 1975-May 7, 1975.  During the requested time periods, the USS Rogers only provided naval gunfire support (NFGS) during the January dates, but did not dock, anchor or moor in Vietnam.  The ship was at Yankee or Picket Station during the February, April, and May dates.  Additionally, the USS Bausell deck logs did not show sailors leaving the ship or boots on the ground.  10/05/2017 Third Party Correspondence.

In October 2017, a JSRRC coordinator made another formal finding based on the response from NARA, the review of the Common histories, and MR 21-1, IV.ii.1.H.5.b. that the Veteran's allegation could not be verified.  It was determined that his exposure to herbicides could not be conceded.  10/23/2017 VA Memorandum.

Additionally, review of VA's list titled, "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," showed that the USS Rogers sent whaleboats ashore while anchored in Da Nang Harbor from 
July 29-August 3, 1971.  The USS Bausell sent a small boat ashore for briefing while in Da Nang Harbor on November 27, 1968.  Neither of these dates coincides with the Veteran's service.  The list was last updated in January 2018.

To warrant the presumption of in-service herbicide exposure, there is still a requirement that a "Blue Water" Veteran has "boots on the ground in Vietnam."  In other words, the Veteran must still show that he or she went ashore even if the Veteran served aboard a large ocean-going ship that operated only on the offshore waters.  A statement from the Veteran that he went ashore is enough to warrant the presumption of in-service exposure, but only if he was aboard a ship on the above list.  In this case, the Veteran has specifically indicated that he did not leave his ship(s).  

Based on the competent, credible and probative evidence, the Veteran did not have "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.

Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Accordingly, service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).

Additionally, the evidence does not demonstrate that the Veteran's diabetes mellitus, type II, manifested to the requisite degree within one year of service separation.  Medical records indicate a diagnosis in about 2001 and the Veteran indicated in was 1998.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.  Medical Treatment Record-Government Facility, at 15; 4/26/2016, Hearing Transcript, at 7.
Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board finds that the preponderance of the evidence is against a finding that service connection is warranted for diabetes mellitus.  The evidence reflects that the Veteran has a current diagnosis of diabetes mellitus.  However, there is no probative and competent evidence indicating that the current diabetes mellitus was incurred in or otherwise related to his active service. 

Initially, the Board notes that the Veteran's service treatment records do not demonstrate a finding related to or diagnosis of diabetes mellitus.  Moreover, the Veteran has not asserted that he had diabetes mellitus in service.  

Additionally, the Veteran has not provided any lay statements indicating a continuity of symptoms of diabetes mellitus since his active service.  As noted above, the first indication the Veteran had diabetes was in 1998, over twenty years after his discharge from service.  As such, the Board finds that the evidence weighs against a finding of continuous symptoms since discharge from active service.  

The Board recognizes the Veteran's belief that his diabetes mellitus, type II, is due to herbicide exposure during active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability of diabetes involves internal medical processes involving the endocrine system that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology are not probative, are entitled to no weight in this regard, and cannot serve to enable an award of service connection in this case.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


